Citation Nr: 0734635	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  06-12 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reconsider whether the character of the appellant's discharge 
from service is a bar to entitlement to Department of 
Veterans Affairs (VA) benefits.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for shell fragment 
wounds of the upper chest.

4.  Entitlement to service connection for shell fragment 
wounds of the throat.

5.  Entitlement to service connection for a disfiguring scar 
of the throat.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for bilateral tinnitus.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and K.S.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The appellant had active service from December 1967 to August 
1974.  As will be discussed at length below, service 
department documentation indicates that he originally 
received an undesirable discharge, although his discharge was 
subsequently upgraded to a characterization of under 
honorable conditions.

The issues of entitlement to service connection for PTSD, 
shell fragment wounds of the upper chest, shell fragment 
wounds of the throat, a disfiguring scar of the throat, 
bilateral hearing loss, and bilateral tinnitus, and 
entitlement to a TDIU, are addressed in the REMAND appended 
to this decision.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).





FINDINGS OF FACT

1.  In a July 1997 administrative decision, the RO found that 
the appellant's character of discharge for the period of 
service from December 5, 1967, to August 15, 1974, was a 
statutory bar to VA benefits.

2.  The appellant was notified of the July 1997 decision by 
an RO letter dated July 22, 1997.

3.  The appellant did not enter a notice of disagreement with 
the July 1997 decision within one year of notice of the 
decision.

4.   Since the July 1997 unappealed RO administrative 
decision, evidence was received which was not previously 
submitted to agency decisionmakers, that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim, and 
was neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened; this evidence raised a 
reasonable possibility of substantiating the claim.

5.  There are compelling circumstances to warrant the 
veteran's prolonged unauthorized absence from service.


CONCLUSIONS OF LAW

1.  The July 1997 administrative decision that the 
appellant's character of discharge for the period of service 
from December 5, 1967, to August 15, 1974, was a statutory 
bar to VA benefits is final. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The additional evidence associated with the file since 
the RO's July 1997 administrative decision on the appellant's 
character of discharge as a bar to VA benefits is new and 
material, and the question of character of discharge as a bar 
to benefits is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
5303 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.12, 3.13, 
3.156(a), 3.159 (2007).

3.  The character of the appellant's discharge is not a bar 
to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2002); 38 
C.F.R. § 3.12 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the benefit sought on appeal in full.  
Therefore, no further notice or development with respect to 
the issue on appeal is needed.

Claim Reopened

In a July 1997 administrative decision, the RO found that the 
appellant's character of discharge for the period of service 
from December 5, 1967, to August 15, 1974, was a statutory 
bar to VA benefits.  The appellant was notified of this 
decision by an RO letter dated July 22, 1997, and did not 
enter a notice of disagreement with this decision within one 
year of notice of the decision.  The July 1997 administrative 
decision is therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.

Evidence received since the July 1997 administrative decision 
includes hearing testimony provided before the undersigned 
Veterans Law Judge on June 21, 2007; two lay statements from 
fellow servicemen, both received in June 2007; and a 
September 2005 opinion from a private psychologist diagnosing 
the veteran as having PTSD as result of his military 
experiences, including combat-related injuries, and 
describing the veteran as having a poor post-military 
adjustment.  This evidence provides important new information 
regarding the nature of the veteran's service, his state of 
mind upon his discharge from service, and the reasons for his 
absence without leave.  See 38 C.F.R. § 3.12(c)(6).  The 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the 
claim sought to be reopened, and raises a reasonable 
possibility of substantiating the claim.  Accordingly, the 
claim is reopened.  38 C.F.R. § 3.156(a).

Character of Discharge as a Bar to VA Benefits -- Legal 
Criteria

A veteran is defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable."  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  If the former service 
member did not die in service, pension, compensation, or 
dependency and indemnity compensation benefits are not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a).

If an applicant for VA benefits does not submit evidence of 
his military service, or the evidence submitted is 
insufficient, VA must request verification of service from 
the service department. 38 C.F.R. § 3.203(c); see also 
Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Service 
department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  In either 
case, insanity is a defense to either statutory or regulatory 
bars.  See 38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

VA benefits are not payable when an individual is discharged 
by reason of a discharge under other than honorable 
conditions issued as a result of absence without leave (AWOL) 
for a continuous period of at least 180 days.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c). This bar to benefits does not 
apply if there are compelling circumstances to warrant the 
prolonged unauthorized absence.  The following factors will 
be considered in determining whether there are compelling 
circumstances to warrant the prolonged unauthorized absence:

*	Length and character of service exclusive 
of the period of prolonged AWOL.  Service 
exclusive of the period of prolonged AWOL 
should generally be of such quality and 
length that it can be characterized as 
honest, faithful, meritorious, and of 
benefit to the Nation.

*	Reasons for going AWOL.  Reasons which are 
entitled to be given consideration when 
offered by the claimant include family 
emergencies or obligations, or similar 
types of obligations or duties owed to 
third parties.  The reasons for going AWOL 
should be evaluated in terms of the 
person's age, cultural background, 
educational level and judgmental maturity.  
Consideration should be given to how the 
situation appeared to the person himself or 
herself, and not how the adjudicator might 
have reacted.  Hardship or suffering 
incurred during overseas service, or as a 
result of combat wounds [or] other service-
incurred or aggravated disability, is to be 
carefully and sympathetically considered in 
evaluating the person's state of mind at 
the time the prolonged AWOL period began.

*	A valid legal defense exists for the 
absence which would have precluded a 
conviction for AWOL.  Compelling 
circumstances could occur as a matter of 
law if the absence could not validly be 
charged as, or lead to a conviction of, an 
offense under the Uniform Code of Military 
Justice.  For purposes of this paragraph 
the defense must go directly to the 
substantive issue of absence rather than to 
procedures, technicalities or formalities.

See 38 C.F.R. §§ 3.12(c)(6)(i), (ii), and (iii), 
respectively.

Regulatory bars to eligibility to VA benefits include a 
discharge or release because of one of the following offenses 
is considered to have been issued under dishonorable 
conditions:

*	Acceptance of undesirable discharge in lieu 
of trial by general court-martial (note the 
requirement for a general court-martial, 
and not summary or special court-martial).

*	Willful and persistent misconduct.  This 
includes a discharge under other than 
honorable conditions, if it is determined 
that it was issued because of willful and 
persistent misconduct.  A discharge because 
of a minor offense will not, however, be 
considered willful and persistent 
misconduct if service was otherwise honest, 
faithful and meritorious.

See 38 C.F.R. §§ 3.12(d)(1) and (d)(3), respectively.

Benefit of the Doubt Rule

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  Generally, as with weighing of the 
evidence, interpretive doubt with respect to laws and 
regulations is also to be resolved in favor of the claimant.  
See Brown v. Gardner, 513 U.S. 115, 118, 115 S.Ct. 552, 130 
L.Ed.2d 462 (1994); Allen v. Brown, 7 Vet. App. 439, 446 
(1995) (en banc).    

Analysis

The veteran served on active duty beginning in December 1967.  
In either April or May of 1969 (the service department 
records are not consistent and the service medical records 
are not complete), while serving in Vietnam, he incurred 
mortar fragment wounds to the chest and neck.  A service 
medical record dated in May 1969 shows that he underwent 
surgery for mortar fragment wounds of the anterior chest wall 
and left hemopneumothorax.  The wounds were debrided and a 
left tube thoracostomy performed.  He was then evacuated for 
treatment and hospitalization in the United States.

The veteran's DD Form 214, as supplemented by a DD Form 215, 
indicates that he has been awarded the Purple Heart for his 
war wounds, as well as the Vietnam Service Medal, the Vietnam 
Campaign Medal with Device 1960, the Vietnam Gallantry Cross 
with Palm, the Combat Infantryman Badge, and the Expert Badge 
with Rifle Bar.  His last period of overseas duty was in 
Vietnam.

Service personnel records show that the veteran was AWOL for 
two periods, for 3 days from October 18, 1968, to October 20, 
1968, and for 1,880 or 1,881 days (hereinafter referred to 
1,881 days, although records differ on the exact number) from 
May 1969 to July 1974.

In July 1974, the veteran returned from a period of 
unauthorized absence of 1,881 days.  At his July 21, 2007, 
Board hearing he indicated that he had been apprehended by 
authorities and transported to a military base, ending his 
extended period of AWOL.  Transcript of June 21, 2007, Board 
hearing (Tr.) at 20.

In a signed, neatly hand-written statement, submitted in July 
1974, in which the veteran was asked to set forth the reasons 
he believed he should be discharged for the good of the 
service, he wrote:

Because they no longer desier my presents.  
However I would stay and finish the time i had to 
go 4 to 5 1/2 months mainly for medical and Ed 
benefits.  At the time i went awol i was in a very 
unstable frame of mind  Just returning from Viet 
Nam where i was wounded chest, face, neck, while i 
was in the hospital 2 to 2 1/2 months i had found 
out that while in nam on or about the first i was 
supposed to go to the board for E-5 however 
because of having some words with my acting squad 
leader over a racialism remark he chose not to 
inform me.  On May the 9th i was wounded.  Also 
while in the hospital a dear Jhon reached me from 
my wife informing me of plans for devorce.  while 
home on convalesce leave and trying to reconcial i 
was one day late getting back and recivied one art 
15 witch i felt was unjusifed. Next the hosp staff 
would not let me work there 2 to 3 weeks in order 
to get a drop however, men who had less time in 
service were getting them or alowed to work-also 
state-side duty only.  I did not receive my purple 
heart in the hosp as everyone els.  All this time 
including to this day i have nightmares over the 
lose of friends and killing that went on.  up 
until I went awol i had a good record no art 15s 
no trouble whatsoever 2 leadership award out of 
basic E-4.  7 months and had intended to stay, 
what awards and other decorations i have no idea.  
If any way without making up all badtime i would 
be willing to consider staying.  My marriage ended 
in devorce, my children are living with me at 
present.  I'am very sorry for the disgrace i've 
brought upon my family and myself and for not 
fully completing my duty to my Country.  All of 
this at the same time was to much to beare at 
once.  I had about 20 months goodtime, good 
conduct, 2 leadership award, 

This is the written statement in its entirety, with errors as 
in the original.  The contents, tone, grammar, and 
punctuation, are relevant for illustrating the veteran's 
educational level, maturity, as well as his state of mind, at 
the time of his return from Vietnam up until he returned to 
service after his extended period of unauthorized absence.  
See 38 C.F.R. § 3.12(c)(6)(ii).

Later in July 1974, a commanding officer recommended approval 
of the veteran's discharge for the good of the service.  The 
veteran was noted to have been inducted in December 1967 and 
to have had 17 months of good service.  He was pending trial 
for AWOL on one occasion totaling 1,881 days, and to have had 
one prior period of AWOL totaling three days.  The commanding 
officer recommended to the U.S. Army Personnel Control 
Facility that the veteran be issued an undesirable discharge.  
In August 1974, the veteran was discharged under other than 
honorable conditions.  There is no suggestion in the record 
or statement indicating that the veteran accepted an 
undesirable discharge to escape trial by general court-
martial.  See 38 C.F.R. § 3.12(d)(1).  

A DD Form 215 dated in December 1975 indicates that the 
veteran received a clemency discharge issued pursuant to 
Presidential Proclamation No. 4313.

In June 1977, the veteran's discharge was changed to Under 
Honorable Conditions.  

In a decision of the United States Army Discharge Review 
Board (date illegible, but most likely issued in July 1977), 
the Discharge Review Board found unanimously that the 
characterization of the veteran's upgraded discharge was not 
warranted.  The rationale reads as follows:

The board voted unanimously not to affirm 
characterization of applicant's service.  The board 
noted, through review of applicant's record, that prior 
to the act of indiscipline which led to his requesting 
discharge, the applicant had no recorded acts of 
misconduct for which he had been punished.  The board 
also noted that all prior service up until he was 
wounded in Vietnam had been rated as excellent.  The 
board considered the applicant's sole act of misconduct 
AWOL of 1,884 days to have been of sufficient magnitude 
to warrant non affirmation.  

In July 1978, the veteran was informed by the service 
department that although his upgraded discharge would remain 
in effect, it had been reviewed pursuant to PL 95-126, and 
was not affirmed by the Army Discharge Review Board.  He was 
informed that this would not impact the discharge he now has 
(i.e., Under Honorable Conditions), but that it could impact 
his ability to acquire VA benefits.

Because the veteran's discharge was upgraded pursuant to 
Presidential Proclamation 4313, in June 1977, and was not 
affirmed by the Army Discharge Review Board, the upgraded 
discharge alone does not remove any bar to VA benefits 
pursuant to 38 C.F.R. § 3.12(c)(6).  See 38 C.F.R. § 3.12(h).  
As a result, the Board must determine whether the veteran's 
undesirable discharge in August 1974 based solely on a period 
of AWOL now precludes entitlement to VA benefits under the 
multi-factorial criteria of 38 C.F.R. § 3.12(c)(6).

At the veteran's June 2007 Board hearing, K.S., the veteran's 
sister, testified as to living at home at the time the 
veteran returned home to his parents to take care of his 
children.  She testified that that the veteran was very 
emotional, would cry a lot, and slept with the lights on upon 
his return from service.   Tr. at page 21.  She testified 
that the veteran's daughter had told her years later that the 
veteran's children were neglected and subject to witnessing 
adulterous acts on the part of their mother before the 
children were placed in the care of the veteran and his 
family.  Tr. at 22.  She testified that upon his return from 
Vietnam he tried to act as though he were strong but could 
not "hold it in."  Tr. At 21-22.  The veteran testified as 
to facts in a manner very consistent with the July 1974 
letter set forth above.  The Board considers the testimony of 
the veteran and K.S. to be credible.

As noted above, also of record is the September 2005 opinion 
of a psychologist diagnosing the veteran as having PTSD 
related to military service and describing his post-military 
adjustment as poor.  The medical report is lengthy, well-
written, well-reasoned, and appears to be based on accurate 
facts. 

Additionally of record are the June 2007 statements of two 
fellow servicemen who served in Vietnam and state personal 
knowledge of the veteran's condition upon his return from 
service.  At some length, they describe him as having been 
distraught and troubled upon his return.    

As documented in the service department records, the sole 
basis for the veteran's undesirable discharge was his time of 
AWOL.  The period of AWOL was extensive - 1,884 days.  As one 
mitigating factor, the Board notes that, as indicated in the 
veteran's DD Form 214, 212 days were lost prior to the date 
he would normally been discharged from service in December 
1969, while the vast majority of his time AWOL, 1672 days, 
occurred subsequent to his scheduled separation date.  
Balanced against his extended period of unauthorized absence 
are the length and character of his service, and his reasons 
for going AWOL.  38 C.F.R. §§ 3.12(c)(6)(i) and (ii).  

During the veteran's period of service prior to going AWOL, 
he received uniformly excellent ratings and was subject to no 
disciplinary action.  By his hearing testimony, while in 
Germany he volunteered for combat duty in Vietnam.  Tr. At 5.  
His period of service in Vietnam included combat duty, and he 
received war wounds, as documented by records of treatment 
and surgery and his receipt of the Purple Heart Medal.   See 
38 C.F.R. § 3.12(c)(6)(ii).  There is no doubt that the 
veteran's period of service exclusive of his prolonged period 
of AWOL was honest, faithful, meritorious, and of benefit to 
the Nation.  See 38 C.F.R. § 3.12(c)(6)(i).  

As noted above, hardship or suffering incurred during 
overseas service, or as a result of combat wounds or other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began.  
See 38 C.F.R. § 3.12(c)(6)(ii) (emphasis added).  The 
veteran's stated reasons for going AWOL included the care of 
his children in light of infidelity and other irresponsible 
conduct of his then-wife and her seeking a divorce from him.  
See 38 C.F.R. § 3.12(c)(6)(ii) (consideration of family 
emergencies and obligations).  His neatly written letter 
submitted in July 1974 clearly reflects that at that point in 
his life he was a person of very modest educational level, 
and judgmental maturity.  See 38 C.F.R. § 3.12(c)(6)(ii).  By 
his own account, in his July 1974 statement, he was ashamed 
of his period of AWOL and overwhelmed after his return from 
Vietnam due to his war injuries and experiences and the 
break-up of his family.  The Board weighs this information 
under the regulatory guidance that consideration should be 
given to how the situation appeared to the person himself or 
herself, and not how the adjudicator might have reacted.  Id.  
The September 2005 detailed opinion of a private psychologist 
includes a diagnosis of PTSD based on an accurate history and 
corroborates that the veteran has had a poor post-military 
adjustment.  

With these factors in mind, the Board finds that there are 
compelling circumstances, as defined in VA regulations, to 
warrant the veteran's prolonged unauthorized absence.  See 38 
C.F.R. § 3.12(c)(6).  Consequently, the Board finds that, in 
light of newly received evidence as viewed in the context of 
the entire record, the veteran's character of discharge is 
not a bar to VA benefits.


ORDER

The character of the appellant's discharge from service is 
not a bar to VA benefits; the claim is reopened and the 
appeal is allowed.


REMAND

In August 2005, the RO received the veteran's claims of 
entitlement to service connection for PTSD, shell fragment 
wounds of the upper chest, shell fragment wounds of the 
throat, a disfiguring scar of the throat, bilateral hearing 
loss, bilateral tinnitus, and entitlement to a TDIU.  The RO 
de facto denied these claims in October 2005 finding that the 
veteran's character of discharge precluded entitlement to VA 
benefits.  In the Board's decision directly above, the Board 
finds that the veteran's character of discharge is not a bar 
to VA benefits.  In his October 2005 notice of disagreement 
and subsequent correspondence, the veteran, through his 
representative, has clearly appealed the de facto denial of 
each of these specific benefits.  However, a Statement of the 
Case as to these specific benefits has not been issued.  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that where 
a Notice of Disagreement is filed, but a Statement of the 
Case has not been issued, the Board must remand the claim to 
the RO to direct that a Statement of the Case be issued.  In 
light of the present procedural posture of these issues, the 
Board is therefore obligated to remand the issues for further 
adjudication and issuance of a Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is remanded to the RO for the 
following:

1. Issue a VCAA notice letter for the 
issues of entitlement to service 
connection for PTSD, shell fragment 
wounds of the upper chest, shell fragment 
wounds of the throat, a disfiguring scar 
of the throat, bilateral hearing loss, 
bilateral tinnitus, and entitlement to a 
entitlement to a TDIU, in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  Include an 
explanation of the information and 
evidence needed to establish a disability 
rating and effective date in the event of 
award of any benefit sought, per Dingess.

2.   Conduct any further development 
appropriate pursuant to the Veterans 
Claims Assistance Act of 2000.   

3.  Readjudicate the appellant's claims 
with consideration given to all of the 
evidence of record, including any 
additional evidence obtained by the RO on 
remand. 

4.  To the extent that any such benefit 
remains denied, take appropriate action, 
including issuance of a Statement of the 
Case, on the appeal initiated by the 
veteran.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to complete 
an appeal from these determinations.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


